Motion for leave to appeal to the Court of Appeals granted, and questions certified as follows: First. Does it appear on the face of the complaint that it does not state facts sufficient to constitute a cause of action? Second. Does it appear on the face of the counterclaim set forth in paragraph numbered 17 of the defendant’s amended answer (1) that said counterclaim is not of the character specified in section 501 of the Code of Civil Procedure; (3) that said counterclaim does not state facts sufficient to constitute a cause of action? Third. Does it appear on the face of the counterclaim set forth in paragraph numbered 18 of the defendant’s amended answer (1) that said counterclaim is not of the character specified in section 501 of the Code of Civil Procedure; (3) that said counterclaim does not state facts sufficient to constitute a cause of action? Fourth. Is the interlocutory judgment in this case, overruling the demurrer to the plaintiff’s complaint on the ground of insufficiency, the law of the case as to the sufficiency of the complaint?